1    SYLVIA TORRES-GUILLÉN (SBN 164835)
     storres-guillen@aclusocal.org
2    AMERICAN CIVIL LIBERTIES UNION
3    FOUNDATION OF SOUTHERN CALIFORNIA, INC.
     1313 W. 8th Street
4    Los Angeles, CA 90017
5    Telephone: (213) 977-5220
     Facsimile: (213) 977-5299
6
7    Attorneys for Plaintiffs

8    Additional counsel on following page

9
10                        UNITED STATES DISTRICT COURT

11                       CENTRAL DISTRICT OF CALIFORNIA

12                                     EASTERN DIVISION

13
14   SIGMA BETA XI, INC.; ANDREW                        Case No. 5:18-cv-01399-JGB-JEM
     M., by and through his next friend                 Assigned to: Hon. Jesus G. Bernal
15   DENISE M., on behalf of himself and
     all others similarly situated; JACOB T.            STIPULATION AND [PROPOSED]
16   by and through his next friend,                    PROTECTIVE ORDER
     HEATHER T. on behalf of himself and
17   all others similarly situated; J.F. by and
     through her next friend, CINDY
18   MCCONNELL, on behalf of herself
     and all others similarly situated,
19
                         Plaintiffs,
20
                    v.
21
     COUNTY OF RIVERSIDE; MARK
22   HAKE, Chief of the Riverside County
     Probation Department, in his official
23   capacity; and BRYCE HULSTROM,
     Chief Deputy of the Riverside County
24   Probation Department, in his official
     capacity,
25
                         Defendants.
26
27
28
                                                  -1-            STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                           ORDER
1     CHRISTINE P. SUN (SBN 218701)     SHEPPARD, MULLIN, RICHTER &
       csun@aclunc.org                  HAMPTON LLP
2     LINNEA L. NELSON (SBN 278960)     A Limited Liability Partnership
3      lnelson@aclunc.org               Including Professional Corporations
      AMERICAN CIVIL LIBERTIES          MOE KESHAVARZI (SBN 223759)
4     UNION FOUNDATION OF                mkeshavarzi@sheppardmullin.com
5     NORTHERN CALIFORNIA, INC.         ANDREA N. FEATHERS (SBN 287188)
      39 Drumm St.                       afeathers@sheppardmullin.com
6
      San Francisco, CA 94111           333 South Hope Street, 43rd Floor
7     Telephone: (415) 621-2493         Los Angeles, California 90071-1422
                                        Telephone: (213) 620-1780
8
      SARAH HINGER*                     Facsimile: (213) 620-1398
9      shinger@aclu.org
      AMERICAN CIVIL LIBERTIES          MICHAEL HARRIS (SBN 118234)
10
      UNION FOUNDATION                   mharris@youthlaw.org
11    125 Broad St., 18th Floor         NATIONAL CENTER FOR
      New York, NY 10004                YOUTH LAW
12
      Telephone: (212) 519-7882         405 14th Street, 15th Floor
13    *Admitted Pro Hac Vice            Oakland, CA 94612
                                        Telephone: (510) 835-8098
14
      DAVID LOY (SBN 229235)            Facsimile: (410) 835-8099
15     davidloy@aclusandiego.org
      MELISSA DELEON (SBN 272792)       VICTOR LEUNG (SBN 268590)
16
       mdeleon@aclusandiego.org          vleung@aclusocal.org
17    AMERICAN CIVIL LIBERTIES          ALEXIS PIAZZA (SBN 316047)
      UNION FOUNDATION OF SAN            apiazza@aclusocal.org
18
      DIEGO AND IMPERIAL COUNTIES       AMERICAN CIVIL LIBERTIES
19    P.O. Box 87131                    UNION FOUNDATION OF
20    San Diego, CA 92138-7131          SOUTHERN CALIFORNIA, INC.
      Telephone: (619) 398-4489         1313 W. 8th Street
21    Facsimile: (619) 232-0036         Los Angeles, CA 90017
22                                      Telephone: (213) 977-5219
                                        Facsimile: (213) 977-5299
23
24                                      Attorneys for Plaintiffs

25
26
27
28
                                      -2-           STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                              ORDER
1            Plaintiffs SIGMA BETA XI, INC.; ANDREW M., by and through his next
2    friend, DENISE M., on behalf of himself and all others similarly situated; JACOB
3    T. by and through his next friend, HEATHER T., on behalf of himself and all
4    others similarly situated; J.F., by and through her next friend, CINDY
5    MCCONNELL, on behalf of herself and all others similarly situated, and
6    Defendants COUNTY OF RIVERSIDE; MARK HAKE, Chief of the Riverside
7    County Probation Department, in his official capacity; and BRYCE HULSTROM,
8    Chief Deputy of the Riverside County Probation Department, in his official
9    capacity, by and through their undersigned counsel, and pursuant to Federal Rule
10   of Civil Procedure 26(c), the Constitution of the United States, the California
11   Constitution, federal statutes, including the Family Educational Rights and Privacy
12   Act of 1974 (FERPA), the California Education Code, including but not limited to,
13   Education Code § 49076, and the California Welfare and Institutions Code,
14   including but not limited to, Welfare and Institutions Code § 827, stipulate and
15   agree that some materials sought for production in discovery are confidential in
16   nature. Therefore, the parties agree to the following Stipulated Protective Order
17   (“Order”):
18           1.         PURPOSES AND LIMITATIONS
19           Disclosure and discovery activity in this action are likely to involve
20   production of confidential, proprietary, or private information for which special
21   protection from public disclosure and from use for any purpose other than
22   prosecuting this litigation may be warranted. Accordingly, the parties hereby
23   stipulate to and petition the Court to enter the following Order. The parties
24   acknowledge that this Order does not confer blanket protections on all disclosures
25   or responses to discovery and that the protection it affords from public disclosure
26   and use extends only to the limited information or items that are entitled to
27   confidential treatment under the applicable legal principles. The parties further
28   acknowledge, as set forth in 13.3 below, that this Order does not entitle them to file

                                                -1-           STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                        ORDER
1    confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
2    that must be followed and the standards that will be applied when a party seeks
3    permission from the Court to file material under seal.
4             2.        GOOD CAUSE STATEMENT
5             This action is likely to involve production of confidential, proprietary or
6    private information for which special protection from public disclosure and from
7    use for any purpose other than prosecution of this action is warranted. Such
8    confidential and proprietary materials and information consist of, among other
9    things, confidential employee personnel files, confidential student files and
10   records, confidential case files pertaining to youth referred and placed in the
11   Riverside County Youth Accountability Team (“YAT”) Program, confidential
12   documents and information contained in mentee case files maintained by Sigma
13   Beta Xi, Inc., other information otherwise generally unavailable to the public, or
14   which may be the privileged or otherwise protected from disclosure pursuant to
15   Federal Rule of Civil Procedure 26(c), the Constitution of the United States, the
16   California Constitution, federal statutes, including the Family Educational Rights
17   and Privacy Act of 1974 (FERPA), the California Education Code, including but
18   not limited to, Education Code § 49076, and the California Welfare and
19   Institutions Code, including but not limited to, Welfare and Institutions Code
20   § 827.
21            Accordingly, to expedite the flow of information, to facilitate the prompt
22   resolution of disputes over confidentiality of discovery materials, to adequately
23   protect information the parties are entitled to keep confidential, to ensure that the
24   parties are permitted reasonable necessary uses of such material in preparation for
25   and in the conduct of trial, to address their handling at the end of the litigation, and
26   serve the ends of justice, a protective order for such information is justified in this
27   matter. It is the intent of the parties that information will not be designated as
28   confidential for tactical reasons and that nothing be so designated without a good

                                                 -2-           STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                         ORDER
1    faith belief that it has been maintained in a confidential, non-public manner, and
2    there is good cause why it should not be part of the public record of this case.
3            3.         DEFINITIONS
4            3.1        Challenging Party: a Party or Non-Party that challenges the
5    designation of information or items under this Order.
6            3.2        “CONFIDENTIAL” Information or Items: information (regardless of
7    how it is generated, stored or maintained) or tangible things that qualify for
8    protection under Federal Rule of Civil Procedure 26(c), the Constitution of the
9    United States, the California Constitution, federal statutes, including the Family
10   Educational Rights and Privacy Act of 1974 (FERPA), the California Education
11   Code, including but not limited to, Education Code § 49076, and the California
12   Welfare and Institutions Code, including but not limited to, Welfare and
13   Institutions Code § 827. Confidential Information may include, without limitation:
14   (a) documents and information contained in personnel files of employees,
15   (b) documents and information contained in school files pertaining to students,
16   (c) documents and information contained in case files pertaining to youth referred
17   and placed in the YAT program, and (d) documents and information contained in
18   mentee case files maintained by Sigma Beta Xi, Inc.
19           3.3        Counsel (without qualifier): Counsel of record (as well as their
20   support staff).
21           3.4        Designating Party: a Party or Non-Party that designates information
22   or items that it produces in disclosures or in responses to discovery as
23   “CONFIDENTIAL.”
24           3.5        Disclosure or Discovery Material: all items or information, regardless
25   of the medium or manner in which it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things), that are produced
27   or generated in disclosures or responses to discovery in this matter.
28           3.6        Expert: a person with specialized knowledge or experience in a

                                                   -3-           STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                           ORDER
1    matter pertinent to the litigation who has been retained by a party or its counsel to
2    serve as an expert witness or as a consultant in this action. This definition includes,
3    but is not limited to, a professional trial consultant retained in connection with this
4    litigation.
5            3.7        House Counsel: attorneys who are employees of a party to this action.
6    House Counsel does not include Outside Counsel of Record or any other outside
7    counsel.
8            3.8        Medical Records: include, but are not limited to, any and all records,
9    including emergency room records, inpatient records, outpatient records, reports,
10   tests and test results, consultant reports, admit sheets, histories, x-rays, x-ray
11   reports, radiographic reports, electroencephalograms, lab reports, nurses’ notes,
12   physicians’ notes and orders, charts, graphs, discharge summaries, prescriptions,
13   operative reports, correspondence, billing and statements, and any and all other
14   records including psychiatric and mental health records and materials.
15           3.9        Non-Party: any natural person, partnership, corporation, association,
16   or other legal entity not named as a Party to this action.
17           3.10 Outside Counsel of Record: attorneys who are not employees of a
18   party to this action but are retained to represent or advise a party to this action and
19   have appeared in this action on behalf of that party or are affiliated with a law firm
20   which has appeared on behalf of that party.
21           3.11 Party: any party to this action, including all of its officers, directors,
22   employees, consultants, experts, and Outside Counsel of Record (and their support
23   staffs).
24           3.12 Producing Party: a Party or Non-Party that produces Disclosure or
25   Discovery Material in this action.
26           3.13 Professional Vendors: persons or entities that provide litigation
27   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
28   demonstrations, and organizing, storing, or retrieving data in any form or medium)

                                                   -4-           STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                           ORDER
1    and their employees and subcontractors.
2            3.14 Protected Material: any Disclosure or Discovery Material that is
3    designated as “CONFIDENTIAL.”
4            3.15 Receiving Party: a Party that receives Disclosure or Discovery
5    Material from a Producing Party.
6            4.         SCOPE
7            The protections conferred by this Order cover not only Protected Material
8    (as defined above), but also (1) any information copied or extracted from Protected
9    Material; (2) all copies, excerpts, summaries, or compilations of Protected
10   Material; and (3) any testimony, conversations, or presentations by parties or their
11   Counsel that might reveal Protected Material. However, the protections conferred
12   by this Order do not cover the following information: (a) any information disclosed
13   prior to the entry of this Order and not marked CONFIDENTIAL by the
14   Designating Party; (b) any information that is in the public domain at the time of
15   disclosure to a Receiving Party or becomes part of the public domain after its
16   disclosure to a Receiving Party as a result of publication not involving a violation
17   of this Order, including becoming part of the public record through trial or
18   otherwise; and (c) any information known to the Receiving Party prior to the
19   disclosure or obtained by the Receiving Party after the disclosure from a source
20   who obtained the information lawfully and under no obligation of confidentiality to
21   the Designating Party. Any use of Protected Material at trial shall be governed by a
22   separate agreement or Order.
23           5.         DURATION
24           Even after final disposition of this litigation, as defined in Section 14 below,
25   the confidentiality obligations imposed by this Order remain in effect until a
26   Designating Party agrees otherwise in writing or a court order otherwise directs.
27
28

                                                -5-           STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                        ORDER
1            6.         DESIGNATING PROTECTED MATERIAL
2            6.1        Exercise of Restraint and Care in Designating Material for Protection.
3    Each Party or Non-Party that designates information or items for protection under
4    this Order must take care to limit any such designation to specific material that
5    qualifies under the appropriate standards. The Designating Party must designate for
6    protection only those parts of material, documents, items, or oral or written
7    communications that qualify – so that other portions of the material, documents,
8    items, or communications for which protection is not warranted are not swept
9    unjustifiably within the ambit of this Order.
10           Mass, indiscriminate, or routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper
12   purpose (e.g., to unnecessarily encumber or retard the case development process or
13   to impose unnecessary expenses and burdens on other parties) expose the
14   Designating Party to sanctions.
15           If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the mistaken designation.
18           6.2        Manner and Timing of Designations. Except as otherwise provided in
19   this Order (see, e.g., second paragraph of section 6.2(a) below), or as otherwise
20   stipulated or ordered, Disclosure or Discovery Material that qualify for protection
21   under this Order must be clearly designated before the material is disclosed or
22   produced.
23           Designations in conformity with this Order require:
24           (a) for information in documentary form (e.g., paper or electronic
25   documents, but excluding transcripts of depositions or other pretrial or trial
26   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to
27   each page that contains protected material. If only a portion or portions of the
28   material on a page qualifies for protection, the Producing Party also must clearly

                                                   -6-           STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                           ORDER
1    identify the protected portion(s) (e.g., by making appropriate markings in the
2    margins).
3            A Producing Party that makes original documents or materials available for
4    inspection need not designate them for protection until after the inspecting Party
5    has indicated which material it would like copied and produced. During the
6    inspection and before the designation, all of the material made available for
7    inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
8    identified the documents it wants copied and produced, the Producing Party must
9    determine which documents, or portions thereof, qualify for protection under this
10   Order. Then, before producing the specified documents, the Producing Party must
11   affix the “CONFIDENTIAL” legend to each page that contains Protected Material.
12   If only a portion or portions of the material on a page qualifies for protection, the
13   Producing Party also must clearly identify the protected portion(s) (e.g., by making
14   appropriate markings in the margins).
15           (b) for testimony given in deposition or in other pretrial or trial proceedings,
16   that the Designating Party identify on the record, before the close of the deposition,
17   hearing, or other proceeding, all protected testimony. When it is impractical to
18   identify separately each portion of testimony that is entitled to protection, or when
19   it appears that substantial portions of the testimony may qualify for protection the
20   Designating Party that sponsors, offers, or gives the testimony may invoke on the
21   record (before the deposition or proceeding is concluded) a right to have up to
22   thirty (30) days to identify the specific portions of the testimony as to which
23   protection is sought. Only those portions of the testimony that are appropriately
24   designated for protection under the standards set forth herein within the thirty (30)
25   days will be covered by the provisions of this Order. Upon request of a
26   Designating Party, transcript pages containing Protected Material must be
27   separately bound and marked by the court reporter on the top of each such page the
28   legend “CONFIDENTIAL” as instructed by the Designating Party offering or

                                                -7-           STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                        ORDER
1    sponsoring the witness or presenting the testimony.
2            (c) for information produced in some form other than documentary and for
3    any other tangible items, that the Producing Party affix in a prominent place on the
4    exterior of the container or containers in which the information or item is stored
5    the legend “CONFIDENTIAL.” If only a portion or portions of the information or
6    item warrant protection, the Producing Party, to the extent practicable, shall
7    identify the protected portion(s).
8            6.3        Inadvertent Failures to Designate. Inadvertent failure to identify
9    documents or things as “CONFIDENTIAL” pursuant to this Order will not
10   constitute a waiver of any otherwise valid claim for protection, provided that the
11   provisions of this paragraph are satisfied. If the Designating Party discovers that
12   information should have been but was not designated “CONFIDENTIAL” or if the
13   Designating Party receives notice that would enable the Designating Party to learn
14   that it has disclosed such information, the Designating Party must immediately
15   notify all other parties. In such event, within thirty (30) days of notifying all other
16   Parties, the Designating Party must also provide copies of the “CONFIDENTIAL”
17   information designated in accordance with this Order. After receipt of such re-
18   designated information, the “CONFIDENTIAL” information will be treated as
19   required by this Order, and the Receiving Party must promptly, but in no event
20   more than fourteen (14) calendar days from the receipt of the re-designated
21   information, return to the Designating Party all previously produced copies of the
22   same unlegended documents or things. The Designating Party and the Parties may
23   agree to alternative means. The Receiving Party has no liability, under this Order
24   or otherwise, for any disclosure of information contained in unlegended documents
25   or things occurring before the Receiving Party was placed on notice of the
26   Designating Party’s claims of confidentiality.
27           7.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
28           7.1        Timing of Challenges. Any Party or Non-Party may challenge a

                                                    -8-          STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                           ORDER
1    designation of confidentiality at any time. Unless a prompt challenge to a
2    Designating Party’s confidentiality designation is necessary to avoid foreseeable,
3    substantial unfairness, unnecessary economic burdens, or a significant disruption
4    or delay of the litigation, a Party does not waive its right to challenge a
5    confidentiality designation by electing not to mount a challenge promptly after the
6    original designation is disclosed.
7            7.2        Meet and Confer. The Challenging Party shall initiate the dispute
8    resolution process by providing written notice of each designation it is challenging
9    and describing the basis for each challenge. To avoid ambiguity as to whether a
10   challenge has been made, the written notice must recite that the challenge to
11   confidentiality is being made in accordance with this specific paragraph of the
12   Order. The parties shall attempt to resolve each challenge in good faith and must
13   begin the process by conferring directly (in voice to voice dialogue; other forms of
14   communication are not sufficient) within 14 days of the date of service of notice.
15   In conferring, the Challenging Party must explain the basis for its belief that the
16   confidentiality designation was not proper and must give the Designating Party an
17   opportunity to review the designated material, to reconsider the circumstances,
18   and, if no change in designation is offered, to explain the basis for the chosen
19   designation. A Challenging Party may proceed to the next stage of the challenge
20   process only if it has engaged in this meet and confer process first or establishes
21   that the Designating Party is unwilling to participate in the meet and confer process
22   in a timely manner.
23           7.3        Judicial Intervention. If the Parties cannot resolve a challenge without
24   court intervention, the Designating Party shall file and serve a motion to retain
25   confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule
26   79-5, if applicable) within 21 days of the initial notice of challenge or within 14
27   days of the parties agreeing that the meet and confer process will not resolve their
28   dispute, whichever is earlier. Each such motion must be accompanied by a

                                                    -9-          STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                           ORDER
1    competent declaration affirming that the movant has complied with the meet and
2    confer requirements imposed in the preceding paragraph. Failure by the
3    Designating Party to make such a motion including the required declaration within
4    21 days (or 14 days, if applicable) shall automatically waive the confidentiality
5    designation for each challenged designation.
6            In addition, the Challenging Party may file a motion challenging a
7    confidentiality designation at any time if there is good cause for doing so,
8    including a challenge to the designation of a deposition transcript or any portions
9    thereof. Any motion brought pursuant to this provision must be accompanied by a
10   competent declaration affirming that the movant has complied with the meet and
11   confer requirements imposed by the preceding paragraph.
12           The burden of persuasion in any such challenge proceeding shall be on the
13   Designating Party to establish that the material is entitled to protection. Frivolous
14   challenges, and those made for an improper purpose (e.g., to harass or impose
15   unnecessary expenses and burdens on other parties) may expose the Challenging
16   Party to sanctions. Unless the Designating Party has waived the confidentiality
17   designation by failing to file a motion to retain confidentiality as described above,
18   all parties shall continue to afford the material in question the level of protection to
19   which it is entitled under the Producing Party’s designation until the Court rules on
20   the challenge.
21           8.         ACCESS TO AND USE OF PROTECTED MATERIAL
22           8.1        Basic Principles. A Receiving Party may use Protected Material that
23   is disclosed or produced by another Party or by a Non-Party in connection with this
24   case only for prosecuting, defending, or attempting to settle this litigation. Such
25   Protected Material may be disclosed only to the categories of persons and under
26   the conditions described in this Order. Upon final disposition of this litigation, as
27   defined in Section 14, a Receiving Party must comply with the provisions of
28   Section 14 below (FINAL DISPOSITION). Protected Material must be stored and

                                                  -10-         STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                         ORDER
1    maintained by a Receiving Party at a location and in a secure manner that ensures
2    that access is limited to the persons authorized under this Order.
3            8.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless
4    otherwise ordered by the Court or permitted in writing by the Designating Party, a
5    Receiving Party may disclose any information or item designated
6    “CONFIDENTIAL” only to:
7            (a) the Parties to this action and the Receiving Party’s Outside Counsel of
8    Record in this action, as well as employees of said Outside Counsel of Record and
9    House Counsel to whom it is reasonably necessary to disclose the information for
10   this litigation. Counsel of Record is responsible for advising all of their staff of the
11   existence of, and their confidentiality obligations under, the Order, and shall take
12   reasonable steps to assure compliance with the Protective Order by members of
13   their staff that have not signed an agreement to be bound by the Order;
14           (b) the officers, directors, and employees of the Receiving Party to whom
15   disclosure is reasonably necessary for this litigation and who have signed or have
16   agreed under oath and on the record to be bound by the “Acknowledgment and
17   Agreement to Be Bound” (Exhibit A);
18           (c) Experts (as defined in this Order) of the Receiving Party to whom
19   disclosure is reasonably necessary for this litigation and who have signed or have
20   agreed under oath and on the record to be bound by the “Acknowledgment and
21   Agreement to Be Bound” (Exhibit A);
22           (d) the Court and its personnel;
23           (e) court reporters, their staff and Professional Vendors to whom disclosure
24   is reasonably necessary for this litigation;
25           (f) professional trial consultants to whom disclosure is reasonably necessary
26   for this litigation and who have signed the “Acknowledgment and Agreement to
27   Be Bound” (Exhibit A);
28           (g) during their depositions, witnesses in the action to whom disclosure is

                                                -11-          STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                        ORDER
1    reasonably necessary and who have signed or have agreed under oath and on the
2    record to be bound by the “Acknowledgment and Agreement to Be Bound”
3    (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
4    Court. Pages of transcribed deposition testimony or exhibits to depositions that
5    reveal Protected Material must be separately bound by the court reporter and may
6    not be disclosed to anyone except as permitted under this Order.
7            (h) the author of the document or the original source of the information or
8    recipient of a document containing the information or a custodian or other person
9    who otherwise possessed or knew the information in the normal course of business.
10   Notwithstanding the preceding language of paragraph 8.2, a Party that has
11   produced its, his or her own Protected Material may disclose such Protected
12   Material to any persons, with or without any conditions placed upon such
13   disclosure, as the Party deems appropriate.
14           8.3        Disclosure of Possession of Confidential Information. All persons
15   described in paragraph 8.2(a) – (g) above must not under any circumstance sell,
16   offer for sale, advertise, or publicize either the Confidential Information or the fact
17   that such persons have obtained Confidential Information.
18           8.4        This Order Does Not Supersede the Parties’ Approved Stipulation to
19   Allow Plaintiffs and Their Next Friends to Proceed Pseudonymously. Pursuant to
20   the Court’s August 6, 2018 Order, the Parties and their Counsel shall not disclose
21   any information that would reveal the true identities of Andrew M., Denise M.,
22   Jacob T., and Heather T, notwithstanding the contents of this Order. Such
23   information includes initials, names, any other personally identifiable information,
24   and any information that would enable another person to discover their true
25   identities.
26           9.         PROTECTED MATERIAL SUBPOENAED OR ORDERED
27   PRODUCED IN OTHER LITIGATION
28           If a Receiving Party is served with a subpoena or a court order issued in

                                                  -12-          STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                          ORDER
1    other litigation that compels disclosure of any information or items designated in
2    this action as “CONFIDENTIAL,” that Receiving Party must:
3            (a) promptly notify in writing the Designating Party (by email if possible)
4    and in no event more than five (5) calendar days after receiving the subpoena or
5    order. Such notification shall include a copy of the subpoena or court order;
6            (b) promptly notify in writing the party who caused the subpoena or order to
7    issue in the other litigation that some or all of the material covered by the subpoena
8    or order is subject to this Order. Such notification shall include a copy of this
9    Order; and
10           (c) cooperate with respect to all reasonable procedures sought to be pursued
11   by the Designating Party whose Protected Material may be affected. If the
12   Designating Party timely seeks a protective order, the Receiving Party served with
13   the subpoena or court order shall not produce any information designated in this
14   action as “CONFIDENTIAL” before a determination by the court from which the
15   subpoena or order issued, unless the Receiving Party has obtained the Designating
16   Party’s permission. The Designating Party shall bear the burden and expense of
17   seeking protection in that court of its confidential material – and nothing in these
18   provisions should be construed as authorizing or encouraging a Receiving Party in
19   this action to disobey a lawful directive from another court.
20           10.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
21   PRODUCED IN THIS LITIGATION
22           (a) The terms of this Order are applicable to information produced by a Non-
23   Party in this action and designated as “CONFIDENTIAL.” Such information
24   produced by Non-Parties in connection with this litigation is protected by the
25   remedies and relief provided by this Order. Nothing in these provisions should be
26   construed as prohibiting a Non-Party from seeking additional protections.
27           (b) In the event that a Party is required, by a valid discovery request, to
28   produce a Non-Party’s confidential information in its possession, and the Party is

                                                -13-           STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                         ORDER
1    subject to an agreement with the Non-Party not to produce the Non-Party’s
2    confidential information, then the Party shall:
3             (1) promptly notify in writing the Requesting Party and the Non-Party that
4    some or all of the information requested is subject to a confidentiality agreement
5    with a Non-Party;
6             (2) promptly provide the Non-Party with a copy of the Order, the relevant
7    discovery request(s), and a reasonably specific description of the information
8    requested; and
9             (3) make the information requested available for inspection by the Non-
10   Party.
11            (c) If the Non-Party fails to object or seek a protective order from this Court
12   within 14 days of receiving the notice and accompanying information, the
13   Receiving Party may produce the Non-Party’s confidential information responsive
14   to the discovery request. If the Non-Party timely seeks a protective order, the
15   Receiving Party shall not produce any information in its possession or control that
16   is subject to the confidentiality agreement with the Non-Party before a
17   determination by the Court. Absent a court order to the contrary, the Non-Party
18   shall bear the burden and expense of seeking protection in this court of its
19   Protected Material.
20            (d) This section (Section 10) does not apply to Medical Records, educational
21   records, employment records or financial records required to be disclosed by a
22   Party or Non-Party.
23            11.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24            If a Receiving Party learns that, by inadvertence or otherwise, it has
25   disclosed Protected Material to any person or in any circumstance not authorized
26   under this Order, the Receiving Party must immediately and within not more than
27   five (5) calendar days: (a) notify in writing (including via email) the Designating
28   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all

                                                -14-           STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                         ORDER
1    unauthorized copies of the Protected Material, (c) inform the person or persons to
2    whom unauthorized disclosures were made of all the terms of this Order, and (d)
3    request such person or persons to execute the “Acknowledgment and Agreement to
4    Be Bound” that is attached hereto as Exhibit A. The Receiving Party must
5    promptly notify the Designating Party of the results of its efforts with regards to
6    (b), (c) and (d). After a good faith meet and confer effort to resolve any remaining
7    disputes concerning compliance with this paragraph, any Party, Receiving Party or
8    Designating Party may seek relief from this Court for non-compliance with this
9    provision. Said relief may include, but is not limited to, preclusion of the
10   Receiving Party’s use in this litigation of the Protected Material that was disclosed
11   contrary to this Order, or any other sanction deemed appropriate by the Court.
12           12.        INADVERTENT PRODUCTION OF PRIVILEGED OR
13   OTHERWISE PROTECTED MATERIAL
14           When a Producing Party gives notice to Receiving Parties that certain
15   inadvertently produced material is subject to a claim of attorney-client privilege or
16   work product protection, the obligations of the Receiving Parties are those set forth
17   in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
18   modify whatever procedure may be established in an e-discovery order that
19   provides for production without prior privilege review. Pursuant to Federal Rule of
20   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of
21   disclosure of a communication or information covered by the attorney-client
22   privilege or work product protection, the parties may incorporate their agreement
23   in the stipulated protective order submitted to the Court.
24           13.        MISCELLANOUS
25           13.1 Right to Further Relief. Nothing in this Order abridges the right of
26   any person to seek its modification by the Court in the future. The Parties may
27   modify this Order by written agreement, subject to approval by the Court. The
28   Court may modify this Order.

                                              -15-           STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                       ORDER
1            13.2 Right to Assert Other Objections. By stipulating to the entry of this
2    Order no Party waives any right it otherwise would have to object to disclosing or
3    producing any information or item on any ground not addressed in this Order.
4    Similarly, no Party waives any right to object on any ground to use in evidence of
5    any of the material covered by this Order.
6            13.3 Filing Protected Material. Without written permission from the
7    Designating Party or a court order secured after appropriate notice to all interested
8    persons, a Party may not file in the public record in this action any Protected
9    Material. A Party that seeks to file under seal any Protected Material must comply
10   with Civil Local Rule 79-5. Protected Material may only be filed under seal
11   pursuant to a court order authorizing the sealing of the specific Protected Material
12   at issue. Pursuant to Civil Local Rule 79-5.2.2(b), a sealing order will issue only
13   upon an Application for Leave to File Under Seal. Within four days of the
14   Receiving Party’s Application, the Designating Party must file a declaration
15   establishing that all or part of the designated material is sealable, by showing good
16   cause or demonstrating compelling reasons why the strong presumption of public
17   access in civil cases should be overcome, with citations to the applicable legal
18   standard. If a Receiving Party’s request to file Protected Material under seal
19   pursuant to Civil Local Rule 79-5.2.2(b) is denied by the Court, then the Receiving
20   Party may file the information in the public record pursuant to Civil Local Rule 79-
21   5.2.2(b)(ii), unless otherwise instructed by the Court.
22           13.4 Privileges Not Waived. This Order does not affect or waive any
23   applicable privilege or work product protection, or affect the ability of a Producing
24   Party to seek relief for an inadvertent disclosure of material protected by privilege
25   or work product protection.
26           13.5 Third Party Protections. Any witness or other person, firm, or entity
27   from which discovery is sought may be informed of and may obtain the protection
28   of this Order by written notice to the Parties’ respective counsel or by oral notice at

                                              -16-             STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                         ORDER
1    the time of any deposition or similar proceeding.
2            13.6 Obligations to Third Parties. Nothing herein relieves any Party or
3    Non-Party from any pre-existing confidentiality obligations currently owed by any
4    Party or Non-Party to any other Party or Non-Party.
5            13.7 Retention of Completed “Acknowledgment and Agreement to Be
6    Bound” Forms (Exhibit A). Completed “Acknowledgement and Agreement to Be
7    Bound” Forms (Exhibit A) (“form”) must be maintained by the Party that obtained
8    the completed form pursuant to this Order. The Party retaining the completed form
9    will produce the form to resolve any good faith challenge by a Party or
10   Designating Party or dispute concerning whether a person who is obligated under
11   this Order to complete the form did so properly and complied with the
12   representations in the form and this Order. If the parties are unable to resolve any
13   such disputes or challenges through a good faith meet and confer process, the
14   challenging Party or Designating Party may seek appropriate relief from this Court.
15           14.        FINAL DISPOSITION
16           Unless otherwise ordered by the Court or agreed in writing by the Producing
17   Party, within sixty (60) days after the final disposition of this action, each
18   Receiving Party must return all Protected Material to the Producing Party or
19   destroy such material. Final disposition is the later of (1) dismissal of all claims
20   and defenses in this action, with or without prejudice; and (2) final judgment after
21   the completion and exhaustion of all appeals, rehearings, remands, trials, or
22   reviews of this action, including the time limits for filing any motions or
23   applications for extension of time pursuant to applicable law. As used in this
24   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
25   summaries, and any other format reproducing or capturing any of the Protected
26   Material. Whether the Protected Material is returned or destroyed, the Receiving
27   Party must submit a written certification to the Producing Party (and, if not the
28   same person or entity, to the Designating Party) by the sixty (60) day deadline that

                                               -17-           STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                        ORDER
1    (1) identifies (by category, where appropriate) all the Protected Material that was
2    returned or destroyed and (2) affirms that the Receiving Party has not retained any
3    copies, abstracts, compilations, summaries or any other format reproducing or
4    capturing any of the Protected Material. Notwithstanding this provision, Counsel
5    and House Counsel are entitled to retain an archival copy of all pleadings, motion
6    papers, trial, deposition, and hearing transcripts, legal memoranda,
7    correspondence, deposition and trial exhibits, expert reports, attorney work
8    product, and consultant and expert work product, even if such materials contain
9    Protected Material. Any such archival copies that contain or constitute Protected
10   Material remain subject to this Order as set forth in Section 5.
11           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12
13   Dated: January 2, 2019

14
                                     By:               /s/ Andrea N. Feathers
15
                                           ACLU FOUNDATION OF SOUTHERN
16                                         CALIFORNIA
17                                         Sylvia Torres-Guillén
                                           Hannah Comstock
18                                         Victor Leung
19                                         Alexis Piazza

20                                         ACLU FOUNDATION OF NORTHERN
21                                         CALIFORNIA
                                           Christine P. Sun
22                                         Linnea L. Nelson
23
                                           AMERICAN CIVIL LIBERTIES UNION
24                                         FOUNDATION
25                                         Sarah Hinger (Admitted Pro Hac Vice)

26                                         (List of Counsel Continued on Next Page)
27
28

                                              -18-          STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                      ORDER
1                                   ACLU FOUNDATION OF SAN DIEGO
                                    AND IMPERIAL COUNTIES
2                                   David Loy
3                                   Melissa Deleon

4                                   SHEPPARD, MULLIN, RICHTER
5                                   & HAMPTON LLP
                                    Moe Keshavarzi
6                                   Andrea N. Feathers
7
                                    NATIONAL CENTER FOR YOUTH LAW
8                                   Michael Harris
9
                                    Attorneys for Plaintiffs
10
11
     Dated: January 2, 2019
12
13                            By:               /s/ Kelly A. Moran
                                    OFFICE OF COUNTY COUNSEL FOR THE
14
                                    COUNTY OF RIVERSIDE
15                                  Kelly A. Moran
                                    James E. Brown
16
17                                  Attorneys for Defendants
18
19
20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

21
22   DATED: 1/7/2019

23                              ___________________________________
                                 HONORABLE JOHN E. McDERMOTT
24                               UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                        -19-          STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                ORDER
                                         ATTESTATION
1
2            I hereby attest that the other signatories listed, on whose behalf the filing is
3    submitted, concur in the filing’s content and have authorized the filing.
4
5    Dated: January 2, 2019

6
                                       By:                 /s/ Andrea Feathers
7
                                                           Andrea N. Feathers
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -20-           STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                         ORDER
1                                         EXHIBIT A
2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3            I, ____________________________________ [print or type full name], of
4    _____________________________________________________________ [print
5    or type full address], declare under penalty of perjury that I have read in its entirety
6    and understand the Stipulated Protective Order that was issued by the United States
7    District Court for the Central District of California on ________________, 2019 in
8    the case of “SIGMA BETA XI, INC.; ANDREW M., by and through his next
9    friend DENISE M., on behalf of himself and all others similarly situated; JACOB
10   T., by and through his next friend, HEATHER T., on behalf of himself and all
11   others similarly situated; J.F., by and through her next friend, CINDY
12   MCCONNELL, on behalf of herself and all others similarly situated, Plaintiffs, vs.
13   COUNTY OF RIVERSIDE; MARK HAKE, Chief of the Riverside County
14   Probation Department, in his official capacity; and BRYCE HULSTROM, Chief
15   Deputy of the Riverside County Probation Department, in his official capacity,
16   Defendants,” Case No. 5:18-cv-01399.
17           I agree to comply with and to be bound by all the terms of this Stipulated
18   Protective Order and I understand and acknowledge that failure to so comply could
19   expose me to sanctions and punishment in the nature of contempt. I solemnly
20   promise that I will not disclose in any manner any information or item that is
21   subject to this Stipulated Protective Order to any person or entity except in strict
22   compliance with the provisions of this Order. Further, I solemnly promise that I
23   will not sell, offer to sell, advertise or publicize that I have obtained any Protected
24   Material subject to this Stipulated Protective Order.
25           At the conclusion of this matter, I will return all Protected Material which
26   came into my possession to counsel for the party from whom I received the
27   Protected Material, or I will destroy those materials. I understand that any
28

                                               -21-           STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                        ORDER
1    Confidential Information contained within any summaries of Protected Material
2    shall remain protected pursuant to the terms of this Order.
3            I further agree to submit to the jurisdiction of the United States District
4    Court for the Central District of California for the purpose of enforcing the terms
5    of this Stipulated Protective Order, even if such enforcement proceedings occur
6    after the final disposition of this action.
7            I hereby appoint _____________________________ [print or type full
8    name] of ___________________________________________________________
9    [print or type full address and telephone number] as my California agent for
10   service of process in connection with this action or any proceedings related to
11   enforcement of this Stipulated Protective Order.
12           Date: _______________________
13           City and State where sworn and signed: _______________________
14           Printed name: _________________________________ [printed name]
15           Signature: ____________________________________ [signature]
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -22-        STIPULATION AND [PROPOSED] PROTECTIVE
     SMRH:488997734.1                                                                         ORDER
